UNITED STATES DISTRICT COURT ii
SOUTHERN DISTRICT OF NEW YORK

 

 

: FEB 21.2020 ~ |
, On ae
Robert Knutson, ie
Plaintiff,
14-cv-1694 (AJN)
~V-
ORDER
G2 FMV, LLC, et ai.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

On November 14, 2019, this case was referred to Magistrate Judge Fox for a Report and

Recommendation on Defendants’ motion for summary judgment. Dkt. No. 170. That referral is
hereby ORDERED to be withdrawn.

SO ORDERED.

Dated: February ‘2 , 2020

New York, New York \

 

7 SALISON J. NATHAN
United States District Judge

 
